Name: Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 1 /8 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 For the purposes of this Regulation  'Community of Nine means the Community as constituted before accession of Greece,  'accession compensatory amounts' means the compensatory amounts applicable in trade between the Community of Nine and Greece and between Greece and third countries . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 61 (5) and Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Articles 58 and 59 of the said Act provide for fixing prices for Greece at a level which may be different from the common price levels ; whereas, pursuant to Article 61 of the Act, these differences in price are to be compensated for by a system of acces ­ sion compensatory amounts ; Whereas, in the olive oil sector, Articles 58 , 59 and 61 of the Act apply to the intervention price ; Whereas, purusant to Article 1 1 of Council Regulation No 136/66/EEC of 22 September 1966 on the estab ­ lishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 7/80 (2), a consumption aid is granted for oil produced and marketed within the Community ; whereas, pursuant to Article 79 ( 1 ) of the Act, the accession compensatory amount referred to above is to be corrected, as appropriate, by the effect of the differ ­ ence between the Community consumption aid applic ­ able in the Community of Nine and in Greece ; Whereas, in respect of products containing olive oil , the applicable compensatory amount must take account of the oil content of the said products ; Whereas, by virtue of the first subparagraph of Article 61 (5) of the Act, the accession compensatory amount may not exceed the total amount levied on imports from third countries ; whereas, in view of the consumption aid system for olive oil , application of that rule would result in distortions of competition ; whereas a derogation from that rule should therefore be provided, 1 . The accession compensatory amount applicable in trade between the Community of Nine and Greece for olive oil falling within subheading 15.07 A of the Common Customs Tariff, with the exception of the oils referred to in paragraph 2, shall be equal to the difference between the intervention price fixed for the Community of Nine and the intervention price fixed for Greece . However, for olive oil falling within subheading 15.07 A II, the said difference shall be corrected by the co ­ efficient specified in the Annex . 2 . The accession compensatory amount applicable in trade between the Community of Nine and Greece for olive oil falling within subheading 1 5.07 Ala) and 15.07 A II which is prepared for market in accordance with the conditions laid down for the granting of consumption aid shall be the amount referred to in paragraph 1 corrected by the difference between the consumption aid applicable in the Community of Nine and in Greece . If the difference between the consumption aid applic ­ able in the Community of Nine and in Greece exceeds the amount referred to in paragraph 1 , the resultant difference shall be applied . 3 . The compensatory amount applicable in Greek trade with third countries for olive oil falling within subheading 15.07 A of the Common Customs Tariff shall be the amount given in paragraph 2 . However, the compensatory amount shall not apply to Greek exports of the olive oil referred to in paragraph 1 to third countries. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 2 OJ No L 186, 19 . 7 . 1980 , p . 1 . 1 . 1 . 81 Official Journal of the European Communities No L 1 /9 Article 3 Article 6 The accession compensatory amount applicble shall be the amount which is in force on the day of import or export . The accession compensatory amounts applicable to products containing oil referred to in Article 17 of Regulation No 136/66/EEC shall be calculated from the accession compensatory amount applicable pursuant to Article 2 on the basis of the oil content of the products in question . Article 7 Article 4 The following shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC : (a) detailed rules for the granting and charging of the accession compensatory amounts inter alia designed to obviate any deflection of trade or distortion of competition ; (b) detailed rules for the application of this Regula ­ tion and for fixing the accession compensatory amounts . The measures designed to obviate any deflection of trade and distortion of competition may apply for the period considered necessary following abolition of accession compensatory amounts . In trade between the Community of Nine and Greece  the accession compensatory amount referred to in Article 2 ( 1 ) shall be charged or granted by whichever of the two Member States concerned whose intervention price is the higher,  the accession compensatory amount referred to in Article 2 (2) shall be charged or granted by which ­ ever of the two Member States concerned whose intervention price , less the consumption aid, is the higher. Article 5 Article 8Notwithstanding the first subparagraph of Article 61 (5) of the Act of Accession , the accession compensa ­ tory amount referred to in Article 2 ( 1 ) may exceed the levy applicable in respect of third countries . This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI ANNEX CCT heading No Coefficient 15.07 A 11 a ) 11 1 15.07 A 11 b ) 1-49